Citation Nr: 0816814	
Decision Date: 05/22/08    Archive Date: 06/04/08	

DOCKET NO.  06-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for degenerative lumbar 
scoliosis, status post laminectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
VARO in Portland, Oregon, which denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  The veteran does not have PTSD which could be attributed 
to active service.

2.  Any current left knee disability is not related to active 
service.

3.  The veteran does not have a current low back disorder 
which began during active service or within the first post-
service year or that is related to active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  A left knee disability, to include arthritis, was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran's currently diagnosed chronic low back 
disorder, to include arthritis, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate a claim for 
benefits and that VA shall make reasonable efforts to assist 
the claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  This letter also generally informed him to submit any 
additional information in support of his claims.  Additional 
notice of the five elements of a service-connection claim was 
provided in March 2006, as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In response to all of 
this notice, the veteran notified VA in April 2006 that he 
had no further information or evidence to submit in support 
of his claims.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2004 letter was issued to the veteran and his service 
representative prior to the August 2004 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Because the veteran's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
As will be explained below in greater detail, the Board 
acknowledges that the veteran's service medical records are 
missing and appear to have been destroyed in the fire at the 
National Personnel Records Center in St. Louis (NPRC) in 
1973.  In response to a request for the veteran's Social 
Security Administration (SSA) records, SSA notified the RO 
that, after "exhaustive and comprehensive searches, we were 
not able to locate medical records.  Further efforts will be 
futile."  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, there is no evidence that either the 
veteran's claimed left knee disability or his currently 
diagnosed low back disability may be associated with active 
service.  Thus, an examination is not warranted with respect 
to those claims.  The veteran also was afforded a VA 
psychiatric examination in May 2004 to address the contended 
causal relationship between his claimed PTSD and active 
service.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Arthritis is considered a chronic disease under 
38 C.F.R. § 3.309(a).  Accordingly, service connection for 
arthritis may be granted under 38 C.F.R. § 3.307(a)(3) if the 
evidence shows that arthritis manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  See 38 C.F.R. § 3.307.  Separation 
from service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in February 1946, the evidence must 
show that arthritis manifest to a degree of 10 percent or 
more by February 1947 in order for service connection to be 
granted based upon a presumptive period.  Id.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.  

Congenital or developmental defects, including a personality 
disorder and scoliosis, are not diseases or injuries within 
the meaning of applicable legislation providing for VA 
compensation benefits.  38 C.F.R. § 3.303(c).  

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and a present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element 
of service connection, the claim will be denied.  

Factual Background and Analysis

At the outset, the Board acknowledges the veteran's honorable 
active service during World War II.  The Board also notes 
that it has thoroughly reviewed all of the evidence in the 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss in detail all the evidence submitted by the 
veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (holding that, although the Board 
must review the entire record, it does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, with respect to the veteran's 
claims.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).  

Initially, the Board acknowledges that it has a heightened 
obligation to explain findings and conclusions and consider 
carefully the benefit of the doubt rule as the veteran's 
service medical records may have been destroyed in the 1973 
fire at NPRC.  In cases where the veteran's service medical 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA also must provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Veterans Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  The Veterans Court has not lowered the legal 
standard for proving a claim for service connection, however, 
in cases where service medical records or other records have 
been lost or are unavailable.  Instead, the Veterans Court 
has held that the Board has a heightened obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 
9 Vet. App. 46 (1996).  There also is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (declining to apply an "adverse presumption" where 
records had been lost or destroyed while in Government 
control which would have required VA to disprove a claim 
where the veteran did not demonstrate that either bad faith 
or negligent destruction of documents was implicated in the 
fire).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for PTSD, a left knee 
disability, and for degenerative lumbar scoliosis, status-
post laminectomy.  The Board notes that, as a lay person, the 
veteran is not qualified to opine on matters requiring 
medical knowledge, such as the etiology of any current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinksi, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App.183, 186 (1997) 
(holding that a lay person is generally not capable of 
opining on matters requiring medical knowledge).  

Left Knee Disability

A review of the medical evidence of record does not reveal 
the presence of complaints or abnormal findings with regard 
to the left knee for years following service discharge.  
Private medical records include a February 2001 statement 
from a private physician who indicated that the veteran 
underwent total knee replacement on the right five years 
earlier in 1996.  The physician indicated he had seen the 
veteran "in the past" for both knees.  Currently, the veteran 
was complaining of pain in the left hip area of several 
months duration.  An impression was made of osteoarthritis of 
the left hip.

Other medical evidence in the past several years refers to 
the veteran having undergone bilateral knee replacement.  No 
examiner has expressed an opinion as to the etiology of any 
current left knee disability and there is no opinion of 
record associating any current left knee disorder, first 
reported many years following service discharge, with the 
veteran's active service many years ago.  The absence of 
treatment and/or evaluation for left knee problems over a 
prolonged period of time is a factor for the Board to 
consider in reaching a determination on the claim and in this 
case weighs against the claim with regard to a left knee 
disability.  With respect to negative evidence, the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years is 
significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).  See also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (negative evidence 
could be considered in weighing the evidence).  The Board 
finds that, in the absence of any medical indication of a 
nexus between the veteran's active service in the 1940's and 
any current left knee disability, the veteran fails to 
satisfy critical elements of his service connection claim for 
a left knee disability; thus, service connection for a left 
knee disability is not warranted.  

Low Back Disability

With regard to the claim for service connection for a low 
back disability, the earliest documentation of the presence 
of back problems came in the past several years, a time many 
years following service discharge.  A private X-ray study of 
the back in July 2002 was compared with one done in January 
1996.  It was noted the veteran had undergone laminectomy at 
the L4/L5 levels.  

At the time of evaluation for low back pain in September 2003 
at a private facility, it was reported the veteran had had 
lower back pain for the past 20 years.  The Board notes this 
places the onset of the back pain to the early 1980's, a time 
many years removed from the veteran's discharge from service.  
The veteran was given a current impression of mechanical low 
back pain due to extensive lumbar degenerative scoliosis.  

A longitudinal review of the evidence of record shows no 
medical evidence of the veteran having a back disability for 
years following service.  Further, there is no medical 
evidence linking any current back problems to the veteran's 
active service.  To the extent the veteran is contending that 
he has had back problems since service, his contentions are 
outweighed by negative post service medical evidence for 
years following service discharge.  With respect to negative 
evidence, the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years is significant.  See Maxson, 230 F.3d at 1333.  As 
such, the Board finds that, notwithstanding the lack of 
service medical records to corroborate the veteran's 
contention that he injured his back during service, there is 
no evidence of a continuity of symptomatology to relate any 
current back complaints to his active service many years ago.  
His lay statements alone are insufficient to establish a 
relationship between current complaints and any problems that 
occurred in the 1940's.  Because the objective medical 
evidence of record does not show that a back disability was 
incurred during service or for years following service 
discharge, the Board finds that service connection for 
degenerative lumbar scoliosis, status-post laminectomy, is 
not warranted.

PTSD

With regard to PTSD, service connection requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).  

After consideration of the evidence pertaining to this issue, 
the Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that the key 
element establishing service connection is to show that the 
veteran has a claimed disability.  This element may only be 
shown through evidence of a diagnosis.  

On VA examination in May 2004, the veteran referred to an 
incident while serving in Avon Park, Florida, when had helped 
clean up a fighter plane crash in Lake Okeechobee.  He stated 
that 1 or 2 people were killed.  Regarding the plane crash, 
he indicated that he tried not to think about it much.  He 
stated he did not have nightmares about the incidents.  
Following evaluation, it was determined there was no 
diagnosis on Axis I.  He was given an Axis II diagnosis with 
a personality disorder, not otherwise specified.  In this 
regard, the Board notes that service connection for a 
personality disorder is not authorized since a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation providing for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  

With regard to PTSD, the evidence demonstrates that the 
veteran does not carry a diagnosis of PTSD.  Under these 
circumstances, the Board must conclude that the veteran has 
not met the regulatory requirements of service connection for 
PTSD; on this basis, the claim is denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).    

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for degenerative lumbar 
scoliosis, status-post laminectomy, is denied.



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


